Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented amended claims which place the application in condition for allowance. The Applicant filed amendments received January 26, 2022.  Claims 1-3, 7, 9, 11, 12, 16, 17, and 20 were amended to include allowable subject matter.  Claim 5 was cancelled.  The amendments place Claims 1-4 and 6-20 into final condition for allowance.   

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-4 and 6-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Specifically at the least, an unlocking protrusion configured to press the release button when mounted to the cleaner stand in a mounted state.  Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday - Friday 7:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723